Exhibit 99 [LOGO] FOR IMMEDIATE RELEASE January 28, 2010 Company: Dominion Contacts: Media: Mark Lazenby (804) 819-2042, Mark.Lazenby@dom.com Ryan Frazier (804) 819-2521, C.Ryan.Frazier@dom.com Analysts: Greg Snyder (804) 819-2383, James.Gregory.Snyder@dom.com Nathan Frost (804) 819-2187, Nathan.J.Frost@dom.com DOMINION ANNOUNCES 2009 EARNINGS, AFFIRMS 2010 GUIDANCE Full-year 2009 operating earnings of $3.27 per share as compared to guidance of $3.20 to $3.30 per share Full-year 2009 GAAP earnings of $2.46 per share Fourth-quarter 2009 operating earnings of 63 cents per share Fourth-quarter 2009 GAAP earnings of 28 cents per share Company affirms 2010 operating earnings guidance of $3.20 to $3.40 per share Conference call scheduled for 10 a.m. EST today RICHMOND, Va. – Dominion (NYSE: D) today announced unaudited reported earnings determined in accordance with Generally Accepted Accounting Principles (GAAP) for the 12 months ended Dec. 31, 2009, of $1.46 billion ($2.46 per share), compared with reported earnings of $1.83 billion ($3.16 per share) for the same period in Operating earnings for the 12 months ended Dec. 31, 2009, amounted to $1.94 billion ($3.27 per share), compared to operating earnings of $1.84 billion ($3.16 per share) for the same period in 2008. Operating earnings are defined as reported (GAAP) earnings adjusted for certain items. Dominion uses operating earnings as the primary performance measurement of its earnings guidance and results for public communications with analysts and investors.Dominion also uses operating earnings internally for budgeting, for reporting to the board of directors, for the company’s incentive compensation plans and for its targeted dividend payouts and other purposes.
